UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 PACIFIC SUNWEAR OF CALIFORNIA, INC. (Name of Registrant as Specified in Its Charter) ADRENALINA ATLANTIC SUN, LLC CRANSHIRE CAPITAL, LP S&R FRAGRANCES DEFINED BENEFIT PENSION PLAN JEFFREY GELLER JOY GORYN JOSE LUIS BALTA ILIA LEKACH ZALMAN LEKACH DAVID LEKACH ISAAC LEKACH (November-80 Birth Date) ISAAC LEKACH (February-80 Birth Date) JOSH LEKACH ROB GORDON VANESSA ROUSSO CRAIG LARK SCOTT JARED OSHRY (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Adrenalina, a Nevada corporation (“Adrenalina”), together with the other participants named herein (as defined below), is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of proxies for the election of four nominees as directors at the 2009 annual meeting of shareholders (the “Annual Meeting”) of Pacific Sunwear of California, Inc. (“PSUN” or the “Company”).Adrenalina has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: On February 12, 2009, Adrenalina issued the following press release: Press Release Source: Adrenalina Shareholder Group Led by Adrenalina Announces Nomination of Four Director Candidates for Election to the Pacific Sunwear Board at the 2009 Annual Meeting Delivers Letter Criticizing PacSun’s Chairman & CEO for the Company’s Disastrous Performance and For Failing to Meet With a Substantial Shareholder to Discuss Ideas For Enhancing Shareholder Value Calls for PacSun Chairman and CEO’s Immediate Resignation Thursday February 12, 9:00 am ET MIAMI(BUSINESS WIRE)Adrenalina (OTCBB:AENA - News) announced today that it has nominated a slate of four director nominees for election to the Board of Directors of Pacific Sunwear of California Inc. (Nasdaq: PSUN; PacSun ), at the Company’s 2009 Annual Meeting of Shareholders. The Adrenalina Group, which beneficially owns 2,097,313 shares in the aggregate, or approximately 3.2% of the outstanding shares of the Company, detailed its intention in a written notice to the Corporate Secretary of PacSun. The Adrenalina Group also announced today that it sent a letter to the CEO and Chairman of the Board of PacSun, Sally Frame-Kasaks, criticizing her for the massive deterioration in shareholder value at PacSun and for rejecting all attempts by the Adrenalina Group to set up a meeting with the PacSun Board to discuss its platform for enhancing shareholder value at the Company. The letter calls for Ms. Frame-Kasaks’ immediate resignation. The full text of a letter dated February 12, 2009 from Ilia Lekach, Chairman and CEO of Adrenalina, is attached. About Adrenalina Adrenalina pioneered and branded “The Extreme Store” concept, which showcases top-quality athletic apparel, equipment and accessories in a fun, engaging retail entertainment format. Building on the popularity of the Adrenalina TV program, Adrenalina stores feature the FlowRider® wave machines for which it has exclusivity in retail locations. With over 1 million visitors to the stores per year, Adrenalina locations average 10,000 square feet and carry the best in extreme sports apparel, footwear, equipment and accessories from industry leaders and fashion brands such as Quiksilver, Billabong, Volcom, O'Neil, Reef, Crocs and Ed Hardy. Adrenalina has retail locations in Miami, FL; Orlando, FL; and Tampa, FL; and locations under construction in Denver, CO; Alpharetta, GA; Plano, TX; and Houston, TX. The Company has also secured an additional prime location in the New York Metro market. Adrenalina (AENA) is quoted on the Over The Counter: Bulletin Board. For more information, please visit www.adrenalinastore.com. Disclosure Regarding Forward-Looking Statements This news release contains forward-looking statements. All statements other than statements of historical fact made herein are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. These forward-looking statements can be identified by the use of words such as "believes," "estimates," "could," "possibly," "probably," anticipates," "projects," "expects," "may," "will," or "should" or other variations or similar words. No assurances can be given that the future results anticipated by the forward-looking statements will be achieved. Forward-looking statements reflect management's current expectations and are inherently uncertain. Our actual results may differ significantly from management's expectations. February 12, 2009 Pacific Sunwear of California, Inc. 3450 East
